Exhibit 10.2

CHANGE OF CONTROL SEVERANCE BENEFITS AGREEMENT

This CHANGE OF CONTROL SEVERANCE BENEFITS AGREEMENT (this “Agreement”) is made
as of the      day of                     ,              by and between
Medivation, Inc., a Delaware Corporation (the “Company”) and [Name]
(“Employee”). To the extent that the Employee is employed by a subsidiary of the
Company, such subsidiary entity shall be referred to herein as the “Employing
Subsidiary,” and such Employing Subsidiary (if applicable at the time this
Agreement is entered into), is identified below and also is a party to this
Agreement.

Background

WHEREAS, this Agreement provides the terms and conditions for the severance
benefits that will be provided to Employee due to Employee’s Qualifying
Termination (as defined below) with the Company and/or the Employing Subsidiary
(to the extent applicable) on or within twelve (12) months following a Change of
Control (as defined below).

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intended to be legally bound hereby, the parties hereto
agree as follows:

Agreement

1. Definitions. The following words and phrases shall have the meanings set
forth below for the purposes of this Agreement (unless the context clearly
indicates otherwise):

(a) “Base Salary” shall mean Employee’s base salary or regular wage rate in
effect immediately prior to the Qualifying Termination (not giving effect to any
decrease in base salary providing Employee with Good Reason for termination of
his or her employment). Base Salary does not include variable forms of
compensation such as but not limited to overtime, lead premiums, shift
differentials, bonuses, incentive compensation, commissions, expenses or expense
allowances.

(b) “Board” shall mean the Board of Directors of the Company, or any successor
thereto.

(c) “Cause,” as determined by the Board (and/or the Board of Directors of the
Employing Subsidiary, to the extent applicable) in good faith, shall mean
Employee has:

(1) failed to perform his or her stated duties in all material respects, which
failure continues for fifteen (15) days after Employee’s receipt of written
notice of the failure from the Company and/or any Employing Subsidiary;

(2) intentionally and materially breached any provision of this Agreement or any
other written agreement with the Company and/or any Employing Subsidiary, and
has not cured such breach within fifteen (15) days after Employee’s receipt of
written notice of the breach from the Company and/or any Employing Subsidiary
(provided that, the Company’s and/or the Employing Subsidiary’s written notice
is not required if Employee’s breach is not reasonably capable of cure);

(3) demonstrated Employee’s personal dishonesty in connection with Employee’s
employment with the Company and/or any Subsidiary;

(4) engaged in willful misconduct in connection with Employee’s employment with
the Company or any Subsidiary;



--------------------------------------------------------------------------------

(5) engaged in a breach of fiduciary duty in connection with Employee’s
employment with the Company or any Subsidiary; or

(6) willfully violated any material law, rule or regulation, or final
cease-and-desist order (other than minor traffic violations or similar
offenses), been convicted or pled guilty (including a no contest plea) to any
felony, or engaged in other serious misconduct of such a nature that Employee’s
continued employment may reasonably be expected to cause the Company or any of
its Subsidiaries substantial economic or reputational injury.

(d) “Change of Control” shall mean a Change of Control of Medivation, Inc., as
defined in the Company’s Amended and Restated 2004 Equity Incentive Award Plan
(the “2004 Equity Plan”).

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Company” shall mean Medivation, Inc. or its successor.

(g) “Disability” shall have the same definition as in the 2004 Equity Plan.

(h) “Good Reason” shall mean: (1) a material breach of this Agreement by the
Company and/or the Employing Subsidiary; (2) the Company fails to obtain the
assumption of this Agreement by any successor to the Company; or (3) the Company
or the Employing Subsidiary, without Employee’s express written consent: (i)
materially reduces Employee’s Base Salary or the aggregate fringe benefits
provided to Employee (except to the extent the decrease is pursuant to a general
compensation or benefits reduction applicable to all, or substantially all,
employees of the Company and its Subsidiaries at the same position level as
Employee); (ii) materially diminishes Employee’s authority, duties or
responsibilities; or (iii) relocates Employee’s principal place of employment to
a place that increases Employee’s one-way commute from Employee’s residence by
at least thirty-five (35) miles as compared to Employee’s then-current principal
place of employment immediately prior to such relocation (except for required
travel on the business of the Company or any Subsidiary to an extent
substantially consistent with Employee’s business travel obligations of the date
of this Agreement); provided, however, that Employee complies with the
procedures set forth in Section 3(c).

(i) “Qualifying Termination” shall mean the occurrence, on or within twelve (12)
months following the consummation of a Change of Control, of either (y) a
termination of Employee’s employment by the Company and its Subsidiaries without
Cause (and for reasons other than death or Disability), or (z) a termination of
Employee’s employment by Employee for Good Reason, and in either case such
termination is a “separation from service” as defined in Treasury Regulations
Section 1.409A-1(h)(1)(ii). The following events shall not constitute a
Qualifying Termination: (i) Employee resigns his or her employment with the
Company and its Subsidiaries for any reason that does not qualify as Good Reason
at any time, including but not limited to Employee’s Retirement; or (ii)
Employee’s employment is terminated for Cause, or due to death or Disability.

(j) “Retirement” shall mean the termination of Employee’s employment with the
Company and its Subsidiaries in accordance with the retirement policies,
including early retirement policies, generally applicable to salaried employees
of the Company and its Subsidiaries, if any.

(k) “Subsidiary” means Medivation Services Inc., Medivation Field Services Inc.,
and any other corporation, partnership or entity owned directly or indirectly,
by the Company.

(l) “Termination Notice” shall mean a dated notice which: (i) indicates the
specific termination provision in this Agreement relied upon (if any); (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the termination of Employee’s employment under such provision;



--------------------------------------------------------------------------------

(iii) specifies the anticipated date that termination of Employee’s employment
shall become effective; and (iv) is given in the manner specified in Section
11(j).

2. Term and Termination of Agreement. The term of this Agreement shall commence
on the date hereof as first written above and shall continue through December
31, 2016; provided, that commencing on January 1, 2017 and each January 1st
thereafter, the term of this Agreement shall automatically be extended for one
additional year unless not later than December 31 of the preceding year, the
Company and/or the Employing Subsidiary shall have given written notice to
Employee that this Agreement will not be extended. In addition, this Agreement
will terminate immediately if Employee’s employment terminates at any time (at
the Company’s and/or the Employing Subsidiary’s request, or Employee’s request)
if such termination is not a Qualifying Termination.

3. Termination of Employment.

(a) At-Will Employment Relationship. During the term of this Agreement,
Employee’s employment relationship is at-will and each of the Company, any
Employing Subsidiary, and Employee can terminate employment at any time, with or
without advance notice, and with or without Cause.

(b) Termination By Company For Cause. During the term of this Agreement, the
Company and/or the Employing Subsidiary shall have the right to terminate
Employee’s employment for Cause by providing written notice to Employee
specifying the particulars of the conduct of Employee forming the basis for
Cause to terminate Employee’s employment. The Company and/or the Employing
Subsidiary also must comply with any applicable advance notice and cure period
requirement as specified in the definition of Cause hereunder.

(c) Termination By Employee For Good Reason. During the term of this Agreement,
Employee may terminate his or her employment for Good Reason by written notice
to the Company and/or the Employing Subsidiary given within sixty (60) days
after the date of the first occurrence of any event that Employee knows or
should reasonably have known constitutes Good Reason for termination. Such
notice must identify Employee and set forth in reasonable detail the facts and
circumstances claimed by Employee to constitute Good Reason and identify
Employee’s planned termination date (which must be at least thirty (30) days
from the date that the written notice is provided to the Company and/or the
Employing Subsidiary). Employee may terminate his or her employment for Good
Reason thereafter only if the Company and/or the Employing Subsidiary fails to
cure the circumstances identified in Employee’s notice as giving rise to Good
Reason within thirty (30) days after its receipt of Employee’s notice, and
Employee’s termination must become effective no later than sixty (60) days after
the date that the Company and/or the Employing Subsidiary received Employee’s
notice provided hereunder.

4. Severance Benefits.

(a) Severance Benefits For Qualifying Terminations. Subject to the terms and
conditions of this Agreement (including but not limited to the execution and
return of an effective release agreement as described in Section 6 below), if
Employee suffers a Qualifying Termination, the Company or an Employing
Subsidiary will provide the following as Employee’s sole severance benefits (the
“Severance Benefits”):

(i) Cash Severance Benefit. The Company or an Employing Subsidiary shall pay in
a lump sum an amount equal to eighteen (18) months of Employee’s Base Salary, to
be paid on the first regularly scheduled payroll date to occur within ten (10)
business days following the Release Effective Date (as defined in Section 6);
provided, however, that to the extent required to comply with Section 409A of
the Code, if the Release Period (as defined below) spans two calendar years,
such payment shall be made in the second calendar year.



--------------------------------------------------------------------------------

(ii) COBRA Premium Benefit. If Employee was enrolled in a group health plan
(i.e., medical, dental, or vision plan) sponsored by the Company or any
Subsidiary immediately prior to termination, Employee may be eligible to
continue coverage under such group health plan (or to convert to an individual
policy) following his or her last day of employment under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (together with any state law of
similar effect, “COBRA”). If Employee is eligible for continued coverage under
COBRA and timely elects such continued coverage, the Company or an Employing
Subsidiary shall pay the full amount of the COBRA premiums for Employee and his
or her eligible dependents for the first eighteen (18) months of such coverage
or until such earlier date as either (A) Employee and/or his or her eligible
dependents cease to be eligible for COBRA coverage or (B) Employee becomes
eligible for the group health plan coverage of a subsequent employer. Following
such period of paid COBRA coverage, Employee will be responsible for the timely
payment of the full amount of premiums required under COBRA for the duration of
the COBRA period (if any). Employee must notify the Company and, if applicable,
the Employing Subsidiary immediately if he or she becomes eligible for coverage
by a group health plan of a subsequent employer. Notwithstanding the foregoing,
if at any time the Company and/or the Employing Subsidiary, as applicable,
determines, in its or their sole discretion, that such payment of the COBRA
premiums would result in a violation of the nondiscrimination rules of Section
105(h)(2) of the Code or any statute or regulation of similar effect (including,
without limitation, the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act and any other
subsequent amendments), then in lieu of such payments by the Company or an
Employing Subsidiary to the COBRA carrier on behalf of Employee, the Company or
an Employing Subsidiary shall instead pay Employee, within ten (10) business
days following the date such determination is made, a fully taxable cash payment
equal to the COBRA premiums for up to eighteen (18) months following termination
(or any lesser period, if such determination is made after any benefits are
provided pursuant to the preceding sentences), subject to applicable tax
withholdings and deductions; provided, that such payment shall not be made prior
to the Release Effective Date; and provided, further that, to the extent
required to comply with Section 409A of the Code, if the Release Period spans
two calendar years, such payment shall not be made until the second calendar
year.

(b) Other Terminations. In the event Employee’s employment terminates other than
due to a Qualifying Termination, Employee’s rights upon termination shall be
governed by applicable law and by the standard employment termination policy of
the Company and/or its Subsidiaries applicable to Employee in effect at the time
of termination or, if applicable, any written employment agreement between the
Company or any of its Subsidiaries and Employee other than this Agreement, in
effect at the time of termination.

(c) Certain Reductions. The Company or the Employing Subsidiary, if applicable,
shall reduce the Severance Benefits by any other severance benefits, pay in lieu
of notice, or other similar benefits payable to Employee by the Company or any
Subsidiary that become payable in connection with the Qualifying Termination or
termination of employment pursuant to (i) any applicable legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act, the California Plant Closing Act, or any other similar state law
(collectively, “WARN”), (ii) a written employment or severance agreement with
the Company or any Subsidiary, or (iii) any policy or practice of the Company or
any Subsidiary providing for severance, termination pay, or otherwise allowing
Employee to remain on the payroll for a limited period of time after being given
notice of the termination of employment. In the Company’s and/or, if applicable,
the Employing Subsidiary’s sole discretion, such reductions may be applied on a
retroactive basis, with severance benefits previously paid being
re-characterized as payments pursuant to the Company’s or any of its
Subsidiary’s statutory or contractual obligations.

5. Deductions and Withholdings. All payments under this Agreement will be
subject to applicable withholding for federal, state and local taxes. If
Employee is indebted to the Company or any Subsidiary as of his or her last day
of employment, the Company or any Subsidiary reserves the right to offset the
Severance Benefits by the amount of such indebtedness. Additionally, if Employee
is subject to withholding for taxes related to any payments or benefits,
including but not limited to any imputed income related to perquisites or
withholding taxes due in connection with the vesting or exercise of equity
awards, the Company and/or the Employing Subsidiary may offset against the
Severance Benefits the amount of such



--------------------------------------------------------------------------------

withholding taxes. However, Severance Benefits payments will not be subject to
any deductions for other benefit plan purposes such as 401(k) plan contributions
and/or 401(k) loan repayments or other employee benefit plan contributions.

6. Release of Claims. In order to be eligible to receive the Severance Benefits,
Employee must execute, return, and allow to become effective a general waiver
and release in substantially the form attached hereto as Exhibits A, B or C (as
applicable) within the time frame set forth therein, but in no event may such
release be effective later than sixty (60) days following the date of Employee’s
Qualifying Termination (such sixty-day period, the “Release Period”). The date
Employee’s release agreement becomes effective, as further described in the
applicable release form, is referred to herein as the “Release Effective
Date”. The Company and/or the Employing Subsidiary, in their sole discretion,
may modify the form of the required release including to comply with applicable
law and shall determine the form of the required release, which may be
incorporated into a termination agreement or other agreement with Employee.

7. Additional Eligibility and Transition Matters.

(a) Return of Company Property. Employee will not be entitled to the Severance
Benefits unless and until Employee returns all Company Property upon or promptly
following his or her termination (or earlier if so requested by the Company
and/or the Employing Subsidiary). For this purpose, “Company Property” means all
paper and electronic documents (and all copies thereof) of the Company or any
Subsidiary created and/or received by Employee during his or her period of
employment with the Company and its Subsidiaries and other Company information,
materials and property which Employee had in his or her possession or control
including, but not limited to, files, notes, lab notebooks, drawings, records,
plans, forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, leased vehicles, computers, computer
equipment, software programs, facsimile machines, mobile telephones, servers),
credit and calling cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company or any of its Subsidiaries (and all reproductions
thereof in whole or in part). As a condition to receiving the Severance
Benefits, Employee must undertake a diligent search to locate any such Company
Property, and Employee must not make or retain copies, reproductions or
summaries of any such Company Property. Employee’s diligent search to locate and
return any Company Property includes, but is not limited to, any Company
Property that was received, stored, prepared or transmitted by Employee on any
personally owned computer, server, e-mail system, mobile phone, or portable
electronic device (collectively, “Personal Systems”), and Employee must provide
the Company (and/or the Employing Subsidiary) with a computer-useable copy of
all Company Property from such Personal Systems and then permanently delete and
expunge all such information from the Personal Systems without retaining any
copy or reproduction in any form. Notwithstanding the foregoing, Employee is not
required to return his or her personal copies of documents evidencing Employee’s
hire, termination, compensation, benefits and stock options and any other
documentation received as a shareholder of the Company or any Subsidiary.

(b) Prepayment of Advanced Amounts. Employee will not be entitled to the
Severance Benefits if he or she previously received an advance(s) for business
travel and entertainment expenses unless and until Employee (i) properly
completes and submits an expense reimbursement form(s) and supporting receipts
to his or her manager no later than the effective date of the Qualifying
Termination and (ii) repays any amounts advanced but not used and approved for
reimbursement.

(c) Transition of Work. Employee will not be entitled to any Severance Benefits
unless and until he or she (i) has satisfactorily transitioned his or her work
and information concerning his or her work to the Company and its Subsidiaries
to the extent requested by the Company and/or any Subsidiary (including but not
limited to completion of exit checklists and properly signed and witnessed lab
notebooks), and (ii) has provided the Company and any Subsidiary with all
logins, passwords, passcodes and similar information created by Employee for
documents, email and electronic files that Employee created or used on systems
of the Company and its Subsidiaries.



--------------------------------------------------------------------------------

(d) Proprietary Information Obligations. Employee is not eligible for the
Severance Benefits if he or she has not signed the standard form of confidential
information and inventions assignment agreement (“Proprietary Agreement”)
covering Employee’s entire period of employment with the Company and its
Subsidiaries (and with any predecessor) and/or if Employee does not confirm in
writing that he or she is and shall remain subject to the terms of the
Proprietary Agreement.

(e) Resignation From Board. If Employee is a member of the Board (and/or any
Board of Directors of a Subsidiary) as of the Qualifying Termination, Employee
will not be eligible for the Severance Benefits unless he or she promptly
resigns from the Board (and/or from the Board of Directors of any Subsidiary, if
applicable) if requested to do so by a majority of the Board.

8. Death of Employee. Any amounts due Employee under this Agreement (not
including any Base Salary not yet earned by Employee) unpaid as of the date of
Employee’s death shall be paid in a single sum as soon as practicable after
Employee’s death to Employee’s surviving spouse, or if none, to the duly
appointed personal representative of Employee’s estate, provided that all
conditions for receipt of such amounts have been satisfied.

9. Treatment of Parachute Payments.

(a) In the event that it shall be determined (as hereafter provided) that any
payment by the Company to or for the benefit of Employee, whether paid or
payable pursuant to the terms of this Agreement or otherwise pursuant to or by
reason of any other agreement, policy, plan, program or arrangement, including
without limitation any stock option, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing
(collectively, a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) by reason of being
considered “contingent on a change in ownership or control” of the Company,
within the meaning of Section 280G of the Code (or any successor provision
thereto) or to any similar tax imposed by state or local law, or any interest or
penalties with respect to such tax (such tax or taxes, together with any such
interest and penalties, being hereafter collectively referred to as the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Employee’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the manner that results in the greatest
economic benefit for the Employee. If more than one method of reduction will
result in the same economic benefit, the items so reduced will be reduced pro
rata.

(b) All determinations required to be made under this Section 9, including
whether an Excise Tax is payable by Employee and the amount of such Excise Tax,
shall be made in good faith by a nationally recognized accounting firm (the
“Accounting Firm”) selected by the Company. For purposes of the computations
required by this Section 9 to the extent not otherwise specified here,
reasonable assumptions and approximations may be made with respect to applicable
taxes and reasonable, good faith interpretations of the Code may be relied upon
and Employee shall be deemed to pay federal, state and local income and payroll
taxes at the highest marginal rate of taxation. The Company and Employee shall
each provide the Accounting Firm access to and copies of any books, records and
documents in the possession of the Company, any of its Subsidiaries or Employee,
as the case may be, reasonably requested by the Accounting Firm, and otherwise
cooperate with the Accounting Firm in connection with the preparation and
issuance of the determination and calculations contemplated by this Section. Any
final determination by the Accounting Firm shall be binding upon the Company and
its Subsidiaries and Employee. The Company shall pay all fees and expenses of
the Accounting Firm.



--------------------------------------------------------------------------------

10. Code Section 409A. It is intended that all Severance Benefits satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5)
and 1.409A-1(b)(9)(iii), and the Severance Benefits consisting of premiums paid
under COBRA also satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A provided under Treasury Regulation Section
1.409A-1(b)(9)(v). Notwithstanding the foregoing, if the Company (or, if
applicable, the successor entity thereto) or the Employing Subsidiary (if
applicable) determines that the Severance Benefits constitute “deferred
compensation” under Section 409A of the Code (Section 409A, together, with any
state law of similar effect, “Section 409A”) and Employee is deemed by the
Company or the Employing Subsidiary, at the time of the separation from service,
to be a “specified employee” as such term is defined in Section 409A(a)(2)(B)(i)
(a “Specified Employee”), then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Severance Benefits shall be delayed as follows: on the earlier to
occur of (i) the date that is six months and one day after Employee’s separation
from service and (ii) the date of Employee’s death (such earlier date, the
“Delayed Initial Payment Date”), the Company (or the successor entity thereto,
as applicable) or the Employing Subsidiary shall (A) pay to Employee a lump sum
amount equal to the sum of the Severance Benefits that Employee would otherwise
have received through the Delayed Initial Payment Date if the commencement of
the payment of the Severance Benefits had not been delayed pursuant to this
Section 10 and (B) commence paying the balance of the Severance Benefits in
accordance with the original payment schedules set forth above. To the extent
required to comply with Section 409A, it is intended that: (1) the right to
receive any installment payments pursuant to this Agreement will be treated as a
right to receive a series of separate and distinct payments; (2) (a) any
expenses or other reimbursements as provided herein will be payable in
accordance with the policies in effect from time to time, but in any event will
be made on or prior to the last day of the taxable year following the taxable
year in which such expenses were incurred by Employee; (b) no such reimbursement
or expenses eligible for reimbursement in any taxable year will in any way
affect the expenses eligible for reimbursement in any other taxable year; and
(c) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchanged for another benefit; and (3) (a) a termination of
employment shall not be deemed to have occurred for purposes of this Agreement
providing for the payment of any amounts or benefits that are considered
nonqualified deferred compensation under Section 409A upon or following a
termination of employment, unless such termination is also a “separation from
service” within the meaning of Section 409A and the payment thereof prior to a
“separation from service” would violate Section 409A; and (b) for purposes of
any provision of this Agreement relating to any such payments or benefits,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

11. Miscellaneous.

(a) Amendment. No provision of this Agreement may be amended unless such
amendment is signed by Employee and such officer as may be specifically
designated by the Board to sign on the Company’s behalf, and, to the extent that
an Employing Subsidiary is a party to this Agreement, such officer as may be
specifically designated by the Board of Directors of such Employing Subsidiary
to sign on the Employing Subsidiary’s behalf.

(b) Transfer and Assignment. The rights and obligations of Employee under this
Agreement may not be transferred or assigned without the prior written consent
of the Company and, to the extent applicable, the Employing Subsidiary. This
Agreement shall be binding upon any person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company and its Subsidiaries without regard to whether or not such person or
entity actively assumes the obligations hereunder.



--------------------------------------------------------------------------------

(c) Counterparts. This Agreement and any amendment or supplement to this
Agreement may be executed in two or more counterparts, each of which will
constitute an original but all of which will together constitute a single
instrument. Transmission by facsimile or PDF of an executed counterpart
signature page hereof by a party hereto shall constitute due execution and
delivery of this Agreement by such party.

(d) Nature of Obligations. Nothing contained herein shall create or require the
Company or any Subsidiary to create a trust of any kind to fund any benefits
which may be payable hereunder, and to the extent that Employee acquires a right
to receive benefits from the Company or any Subsidiary hereunder, such right
shall be no greater than the right of any unsecured general creditor of the
Company and its Subsidiaries.

(e) ERISA. For purposes of the Employee Retirement Income Security Act of 1974,
this Agreement is intended to be a severance pay employee welfare benefit plan,
and not an employee pension plan, and shall be construed and administered with
that intention.

(f) Prior Employment. Employee represents and warrants that acceptance of
employment with the Company and any of its Subsidiaries has not breached, and
the performance of his or her employment duties to the Company and any of its
Subsidiaries will not breach, any duty owed by Employee to any prior employer or
other person.

(g) Headings. The Section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. In the event of a conflict between a heading and the content of
a Section, the content of the Section shall control.

(h) Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be invalid or unenforceable under any
applicable law, such event shall not affect or render invalid or unenforceable
any other provision of this Agreement and shall not affect the application of
any provision to other persons or circumstances, and, if possible, the invalid
or unenforceable provision shall be modified to become valid and enforceable to
the greatest extent consistent with the general intent of the parties hereunder.

(i) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, permitted
assigns, heirs, executors and administrators.

(j) Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (A) on the delivery date if hand-delivered or
sent by facsimile transmittal, (B) on the following business day if sent by
documented overnight delivery service, and (C) within five (5) business days if
sent by certified or registered mail, return receipt requested, postage prepaid,
in each case addressed to the respective addresses set forth below or any other
address as may be designated in writing by the affected party:

To the Company:

Medivation, Inc.

525 Market Street, 36th Floor

San Francisco, CA 94105

Attention: David Hung, President and Chief Executive Officer

To the Employing Subsidiary (if any):

[NAME of Employing Subsidiary]

525 Market Street, 36th Floor

San Francisco, CA 94105



--------------------------------------------------------------------------------

To Employee:

NAME

ADDRESS

CITY, STATE, ZIP

(k) Entire Agreement. This Agreement, including its exhibits, sets forth the
entire understanding of the parties and supersedes all prior agreements,
arrangements and communications, whether oral or written, pertaining to the
subject matter of hereof. This Agreement provides the exclusive benefits that
Employee may become eligible to receive upon a Qualifying Termination, and shall
supersede any other severance plan, severance agreement (or such portion of any
other agreement with Employee that provides severance pay or severance
benefits), policy or practice, whether formal or informal, written or unwritten,
previously announced or maintained by the Company and its Subsidiaries (with the
exception of any provisions contained in any equity incentive plan or award
agreement providing for accelerated vesting of option shares or other equity
awards upon or following a Qualifying Termination).

(l) No Implied Employment Contract. This Agreement shall not be deemed (i) to
give Employee or any other person any right to be retained in the employ of the
Company or any Subsidiary or (ii) to interfere with the right of the Company or
any Subsidiary to discharge Employee or any other person at any time, with or
without Cause, amd with or without advance notice, which right is hereby
reserved.

(m) Waiver. Any party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of this Agreement. The rights granted the parties herein are
cumulative and shall not constitute a waiver of any party’s right to assert all
other legal remedies available to it under the circumstances.

(n) Circular 230 Disclaimer. The following disclaimer is provided in accordance
with the Internal Revenue Service’s Circular 230 (21 CFR Part 10). Any advice in
this Agreement is not intended or written to be used, and it cannot be used, by
Employee for the purpose of avoiding any penalties that may be imposed on
Employee. Any advice in this Agreement was written to support the promotion or
marketing of participation in this Agreement. Employee should seek advice based
on his or her particular circumstances from an independent tax advisor.

(o) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the laws of the State of California without regard
to conflict of laws principles.

* * *

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

MEDIVATION, INC.     EMPLOYEE By:        

 

Its:   President and Chief Executive Officer     NAME  



--------------------------------------------------------------------------------

[Name of Employing Subsidiary] By:  

 

Its:   Senior Vice President, General Counsel & Corporate Secretary